 

 

: D #: 299
Case: 3:17-cv-00334-TMR Doc #: 14-15 Filed: 04/16/19 Page: 1 of 1 PAGEI

EEOC Form 161 (11/16) U.S. EQuac EMPLOYMENT OPPORTUNITY COMMISSION

ernie
DISMISSAL AND NoTIcE OF RIGHTS |

 

To: Kimberly A, Hill From: Indianapolis District Office
19 Hawthorne St. 101 West Ohio St
Dayton, OH 45402 Suite 1900

Indianapolis, IN 46204

 

faa On behaif of person(s) aggriaved whose idantity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Jeremy A. Sells,
22A-2016-01855 State & Local Coordinator (317) 226-7224

 

THE EEOC Is CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEC.

OO

Your allegations did not involve a disability as defined by the Americans With Disabilities Act,

C] Your charge was not timely filed with EEOC: in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

LC] The EEOC issues the following determi

i ined establishes violations of the statutes, This does not certify that the respondent is in Compliance with

the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

| Other (briefly state)
- NOTICE OF SUIT RIGHTS -
(See the additional information attached ta this form.)

Title Vl, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITH 90 DAYS of your recelpt of this notice: or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment, This means that backpay due for any violations that occurred mor t a
before you file suit may not be collectibie,

On behalf of the Commission

June 26, 2017

Enclosures(s) Michelle Eisele, (Date Mailed)
District Director

ce: HR DIRECTOR
CITY OF DAYTON POLICE DEPARTMENT

101 W. Third St,

Dayton, OH 48402
EXHIBIT

N
